DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-12 and 14 are pending and under examination.


35 USC § 103(a) rejections maintained 
The rejection of claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez Molina et al (US 7,776,342, issued 17 August 2010) are maintained.
Molina teaches a composition and methods for treating cancer, comprising: immunogenic antigens, including Her1 and Her2; an immunogenic potentiating effective amount of a vaccine carrier consisting of very small size proteoliposomes (VSSPs), wherein the VSSPs are derived from the Outer Membrane Protein Complex (OMPC) of Neisseria meningitidis wherein the ganglioside GM3 has been incorporated into the OMPC and the adjuvant  Montanide ISA 51 (Claims 4, 9, 13) and methods of using the composition in cancer therapy (column 1, lines 29-65 to column 2, lines 10; column 4, line 11, to column 5, lines 7; column 5, lines 8-12).  Molina disclose that the amount of each antigen in the vaccine composition, and the ratios among them, will be within the range of 1 µg to 1000 µg per vaccine dose (column 7, lines 49-51). Molina disclose administering mice intramuscular with 50 ug/ml of antigen every 15 days (Example 11).  Molina disclose that 1 mg of ECD-HER-1, and 1 mg of ECD-HER-2 were lyophilized together, and preserved at 4oC until immunization (Example 4). Molina disclose that the composition may be administered intramuscular or subcutaneous routes (column 9, lines 12-15).
Regarding the limitations that the Her1 and Her2 receptors are in the same proportions and are each in a concentration of from 100 to 800 μg/dose and administered subcutaneously every two weeks to complete a total of 5 doses and subsequently monthly as maintenance dose for at least one year. The dosage and administration schedules for the vaccine composition would be considered to be result-effective variables. MPEP 2144.05(II)(B) recites that there is a motivation to optimize 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process
	Therefore, such dosages and time periods would be obvious to one of ordinary skill in this art for use in optimizing the dosages and administration schedules with the vaccine composition.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed invention as a whole is prima facie obvious absence unexpected results.



Molina has been described supra.
Molina does not disclose the adjuvant alumina.
	Demoyen disclose a cancer vaccine comprising a tumor antigen along with the adjuvants such as alumina, oil emulsions, and Freund’s adjuvant to enhance the efficacy of the vaccine (paragraph 111).  Demoyen disclose that the cancer are selected from the group consisting of head and neck, breast, lung, colon, pancreas, prostate and bladder (paragraph 18).
	One of ordinary skill in the art would have been motivated to apply Demoyen’s alumina adjuvant to Molina's method of treating cancer comprising administering a vaccine composition comprising the tumor antigens Her1 and Her2 along with adjuvant  because both Demoyen and Molina disclose tumor antigen cancer vaccine compositions comprising adjuvants to enhance the efficacy of the tumor antigen vaccine. It would have been prima facie obvious to substitute Demoyen’s alumina adjuvant for Molina's Montanide ISA 51 adjuvant to have a method for treating tumors comprising administering a vaccine composition comprising the ECDs of Her1 and Her2 receptors and very small size proteoliposomes derived from proteins of the outer membrane of Neisseria meningitidis and GM3 (VSSP-GM3).

Applicant argues that the Examiner acknowledges that the instant claims recite that the Her1 and Her2 receptors are in the same proportions, each in a concentration of from 100 to 800 μg/dose and administered subcutaneously every two weeks to complete a total of 5 doses and subsequently monthly as maintenance dose for at least one year. Molina is silent on these features of the claimed invention. Applicant states that according to the Examiner, dosage and administration schedules for the vaccine
composition would be considered to be result-effective variables, and cites sections of the MPEP that suggest that the determination of optimum or workable ranges of variable might be characterized as routine experimentation. Applicant states that the 
vaccine composition.
	In response it is noted that Molina does disclose a range of range of 1 µg to 1000 µg per vaccine dose with the composition administered approximately every two weeks. Thus, the claimed range of dosage of from 100 to 800 μg/dose is within the range of dosages disclosed in Molina. Furthermore, the claimed regimen of “every two weeks to complete a total of 5 doses and subsequently monthly as maintenance dose for at least one year” is similar to the regimen disclosed in Molina. 
	As discussed previously, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  Hence the claimed invention as a whole is prima facie obvious absence unexpected results.

Applicants further argue that administering the claimed vaccine composition subcutaneously is not obviousness in view of the cited documents. Applicant argues that although Molina mentions subcutaneous a possible administration route, all of the examples in Molina teach intramuscular administration. Applicant argues that it is well known in the art that the immune response obtained via intramuscular administration is significantly different from subcutaneous administration and that immunization routes have a significant effect on immunogenicity and efficacy of vaccines. Applicant argues that those reasons, from the teachings of Molina it would be obvious for a skilled person to try the vaccine composition of the present invention by intramuscular route since the
teaching of Molina are intramuscular. Applicant argues that based on the teachings of Molina, a skilled person would have had no incentive to try the subcutaneous route. Furthermore, Applicant has surprisingly discovered and demonstrated that
subcutaneous administration is effective. 
In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).  Furthermore, MPEP 2121, part III states
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.

Applicant is reminded that when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability.  In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Thus, Applicants’ arguments that Molina is nonenabling (e.g., inoperable) for the subcutaneous  administration of a composition comprising the ECDs of Her1 and Her2 receptors are not found persuasive in the absence of objective evidence.

	Applicant disagrees with the Examiner's assertion that it would have been prima facie obvious to substitute Demoyen's Alumina adjuvant for Molina's Montanide ISA 51 adjuvant in a method for treating tumors according to the invention. Applicant argues that it is important to point out that adjuvants are not simply interchangeable. 
immune status(immunocompromised vs. healthy), physiological status (pregnancy), factors pertaining to the host or ethnic origin (e.g., HLA haplotype or other genetic host determinants) and/or pre-existing immunity (i.e., naive vs. primed) have to be taken into account when selecting adjuvants for any vaccine candidate.
Applicant argues that it would not have been obvious to a person of ordinary skill at the time of invention to use the adjuvant disclosed in Demoyen (Alumina) in place of the adjuvant taught by Molina (Montanide ISA 51) and arrive at the clamed invention.
Applicant’s arguments have been considered but are not persuasive. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit 
Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

To reject a claim based on simple substitution one known element for another to obtain predictable results, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) a finding that the substituted components and their functions were known in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

prima facie obvious to substitute Demoyen’s alumina adjuvant for Molina's Montanide ISA 51 adjuvant to have a method for treating tumors comprising administering a vaccine composition comprising the ECDs of Her1 and Her2. One of skill in the art could have substituted one known element, alumina, for another, Montanide ISA 51, and the results of the substitution would have been predictable. Both alumina and Montanide ISA 51 were well known adjuvants used to induce immune responses in vivo when combined with an antigen. Thus, absent unexpected results, it would have been obvious to substitute one for the other
It is noted that the cited references by Hogen and Leroux-Roels were not found in the response filed on 9 December 2021 and thus have not been specifically examined. Furthermore, from Applicant’s arguments it appears that Hogen and Leroux-Roels are discussing the optimization of formulations for inducing an immune response in a subject, which would include the type of adjuvant as well as other factors. It also appear that the formulation for each particular antigen would require optimization to enhance the immune response to the antigen. However, as discussed previously, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Hence the claimed invention as a whole is prima facie obvious absence unexpected results.

Double Patenting rejections maintained
The rejections of claims 9-12 and 14 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.7,776,342 are maintained.
Applicants have requested that the double patenting rejection be held in abeyance until allowable subject matter is identified.




Summary
Claims 9-12 and 14 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642